Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 7/14/2022.
Claims 17-24, 27-38 are pending.  Claims 31 and 32 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection of claims 22 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 17-24, 27-30, and 33-36 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuba et al. (JP 2001335731), is withdrawn in view of applicant’s amendment.  A different interpretation of the reference is replied upon for the rejection presented below.  
The previous rejection of claims 17-20, 22, 24-30, 33, and 35 under 35 U.S.C. 102(a)}(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagar et al. (WO2017/031487) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022 has been considered by the examiner. Initialed copies accompany this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 17-24, 27, 28, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino  et al (US2007/0134179).
Regarding claim17, Ino discloses an ink composition comprising conductive solids and a medium (solvent, para 0069), wherein the conductive solids comprise glass flakes coated with an electrically conductive coating (metal-coated scaly glass flakes, para 0036), wherein the composition further comprises a second conductive particulate material carbon black (C.I.GN. Pigment Black 7, para 0050).  Also see example 1-2.
Regarding claim 18, Ino discloses the boiling temperature of the medium is greater than 10 °C and the melting point of the medium is less than 55 °C (para 0069).
Regarding claim 19, Ino discloses the medium comprises water (para 0068) or an organic solvent (para 0069)
Regarding claim 20, Ino discloses the medium comprises an organic solvent selected from the group consisting of toluene and an alcohol (para 0069).
Regarding claim 21, Ino discloses the glass flakes have an aspect ratio of average diameter divided by average thickness of greater than or equal to three (para 0045 and 0081).
Regarding claim 22, Ino discloses the glass flakes have average diameter 10                         
                            µ
                        
                    m to 540 µm (para 0045 and 0081).
Regarding claim 23, Ino discloses the glass flakes have an average thickness in a range from 0.1 µm to 8 µm (para 0045 and 0081).
Regarding claim 24, Ino discloses the electrically conductive coating comprises a conductor selected from the group consisting of silver, nickel, and gold (para 0036).
Regarding claim 27, Ino discloses the ink composition comprises a binder resin (acryl resin, para 0088).
Regarding claim 28, Ino discloses the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating less than or equal to 50% (example 1-2).
Regarding claim 37, Ino discloses the second conductive particulate material has an average diameter less than the average diameter of the glass flakes (para 0047).
Regarding claim 38, Ino discloses the second conductive particulate material has an average diameter less than less than 200 µm (para 0047).
Claims 17-24, 27, 28, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (JPH05-17710A).
Regarding claim17, Fujita discloses an ink composition comprising conductive solids and a medium (solvent, page 1), wherein the conductive solids comprise glass flakes coated with an electrically conductive coating (glass flakes having a surface coated with a plurality of layers of silver
and nickel, para 0004 and 0024), wherein the composition further comprises a second conductive particulate material carbon black (Carbon Black BP-1300, para 0024).  Also see example 1.
Regarding claim 18, Fujita discloses the boiling temperature of the medium is greater than 10 °C and the melting point of the medium is less than 55 °C (toluene, isobutanol, page 4, para 0024).
Regarding claim 19, Fujita discloses the medium comprises water (page 2) or an organic solvent (pages 3-4)
Regarding claim 20, Fujita discloses the medium comprises an organic solvent selected from the group consisting of toluene and an alcohol (toluene, isobutanol, para 0024).
Regarding claim 21, Fujita discloses the glass flakes have an aspect ratio of average diameter divided by average thickness of greater than or equal to three (para 0024).
Regarding claim 22, Fujita discloses the glass flakes have average diameter 10                         
                            µ
                        
                    m to 540 µm (page 2, para 0024).
Regarding claim 23, Fujita discloses the glass flakes have an average thickness in a range from 0.1 µm to 8 µm (page 2, para 0024).
Regarding claim 24, Fujita discloses the electrically conductive coating comprises a conductor selected from the group consisting of silver, nickel, and gold (page 2, para 0024).
Regarding claim 27, Fujita discloses the ink composition comprises a binder resin (base resin, page 2).
Regarding claim 28, Fujita discloses the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating less than or equal to 50% (page 2 and example 1).
Regarding claim 37, Fujita discloses the second conductive particulate material has an average diameter less than the average diameter of the glass flakes (carbon black BP-1300 has average particle size of 13 nm).
Regarding claim 38, Fujita discloses the second conductive particulate material has an average diameter less than less than 200 µm  (carbon black BP-1300 has average particle size of 13 nm).
Claim Rejections - 35 USC § 103
Claims 17-24, 27-30, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba et al. (JP2001-335731).  Machine translation is replied upon for the rejection purposes.
Regarding claim 17, Matsuba discloses an ink composition comprising conductive solids and a medium (solvent, page 3), wherein the conductive solids comprise glass flakes coated with an electrically conductive coating (metal-coated flake glass, page 3), wherein the composition further comprises a dye or a pigment including carbon black (CI Pigment Black 7 has an average particle size of 30nm, page 4), which meets the limitation of the claimed “a second conductive particular material selected from the group of graphite, graphene, and carbon nanoparticles”. It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to choose carbon black CI Pigment Black 7 to give a rich color in addition to the glitter to the ink composition (page 3).
Regarding claim 18, Matsuba discloses the boiling temperature of the medium is greater than 10 °C and the melting point of the medium is less than 55 °C (ethanol, propylene glycol monomethyl ether, page 4, example 1).
Regarding claim 19, Matsuba discloses the medium comprises water or an organic solvent (page 3)
Regarding claim 20, Matsuba discloses the medium comprises an organic solvent selected from the group consisting of an ether and an alcohol (ethanol, propylene glycol monomethyl ether, page 4, example 1).
Regarding claim 21, Matsuba discloses the glass flakes have an aspect ratio of average diameter divided by average thickness of greater than or equal to three (para 0012).
Regarding claim 22, Matsuba discloses the glass flakes have average diameter 10                         
                            µ
                        
                    m to 540 µm (page 3, para 0012).
Regarding claim 23, Matsuba discloses the glass flakes have an average thickness in a range from 0.1 µm to 8 µm (page 3, para 0012).
Regarding claim 24, Matsuba discloses the electrically conductive coating comprises a conductor selected from the group consisting of silver, nickel, and gold (page 3, para 0012).
Regarding claim 27, Matsuba discloses the ink composition comprises a binder resin (resin, page 3).
Regarding claim 28, Matsuba discloses the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating less than or equal to 50% (page 3).
Regarding claim 29, Matsuba discloses a printed article comprising a substrate (0073-76) and a mark (pattern), wherein the mark comprises conductive solids, and wherein the conductive solids comprise glass flakes provided with a conductive coating (para 0023).
Regarding claim 30, Matsuba does not disclose the mark (pattern) is a conductive track. However, given that the ink composition of Matsuba comprises of all the claimed elements recited in the claimed composition, a person having an ordinary skill in the art would reasonably expect the pattern formed by the Matsuba’s composition to be conductive because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 11. "Where the claimed and prior art products
are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Regarding claim 33, Matsuba discloses the glass flakes have an average diameter of from 50µm to 150 µm (para 0012) and the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating greater than zero and less than or equal to 30% (page 3).
Regarding claim 34, Matsuba discloses the glass flakes have an average diameter of from 50 µm to 150 µm (para 0012) and the ink composition comprises a percentage by weight of glass flakes coated with an electrically conductive coating greater than 0 and less than or equal to 5% (page 3).
Regarding claim 35, Matsuba discloses the glass flakes have an average diameter of 80 µm (para  0012).
Regarding claim 36, Matsuba discloses the glass flakes have an average diameter of 80 µm (para 0012).
Regarding claim 37, Matsuba discloses the second conductive particulate material has an average diameter less than the average diameter of the glass flakes (C. I. Pigment Black 7 has average particle size of 30 nm).
Regarding claim 38, Matsuba discloses the second conductive particulate material has an average diameter less than less than 200 µm (C. I. Pigment Black 7 has average particle size of 30 nm).
Response to Arguments
Applicant’s arguments filed 7/14/2022 with regard to Hagar have been considered but are moot because the rejection has been withdrawn.
Applicant's arguments with regard to Matsuba have been fully considered but they are not persuasive. The pending claims are not anticipated by Matsuba, they are still considered obvious because Matsuba discloses the  ink composition can comprises a dye or a pigment, which includes carbon black (CI Pigment Black 7 has an average particle size of 30nm, page 4), that meets the limitation of the claimed “a second conductive particular material selected from the group of graphite, graphene, and carbon nanoparticles”. Obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of an ordinary skill in the art before the filling date of the invention would have been able to choose carbon black CI Pigment Black 7 to give the ink composition a rich color in addition to the glitter (page 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
10/4/2022